J-S37006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

JUAN RAMON TIBURCIO

                            Appellant               No. 1589 MDA 2016


       Appeal from the Judgment of Sentence Entered August 9, 2016
               In the Court of Common Pleas of Berks County
             Criminal Division at No: CP-06-CR-0004618-2015


BEFORE: STABILE, MOULTON, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                        FILED AUGUST 22, 2017

       Appellant Juan Ramon Tiburcio appeals from the August 9, 2016

judgment of sentence entered in the Court of Common Pleas of Berks

County (“trial court”), following his jury convictions for two counts of

delivery of a controlled substance (heroin), possession with intent to deliver

a controlled substance (heroin) (“PWID”), conspiracy to commit PWID, three

counts of criminal use of a communication facility, three counts of

possession of drug paraphernalia, and three counts of possession of a

controlled substance (heroin).1 Upon review, we affirm.




____________________________________________


1
  35 P.S. § 780-113(a)(30); 18 Pa.C.S.A. §§ 903(a) and 7512(a); 35 P.S.
§ 780-113(a)(32) and (16), respectively.
J-S37006-17



       The facts and procedural history of this case are undisputed. 2 Briefly,

between June 29, 2015 and August 11, 2015, the Narcotics Enforcement

Team of the Berks County District Attorney’s Office (“Narcotics Team”) was

working undercover to purchase heroin from a suspect, Karla Romig.          On

August 11, 2016, Romig was arrested for drug offenses.               She then

consented to Sergeant Todd Harris’ use of her phone to contact her supplier,

later identified as Appellant.         Posing as Romig, Sergeant Harris texted

Appellant. During the text conversation, Sergeant Harris asked Appellant for

“three whole ones” which meant he was asking for three bundles of heroin.

Through the text conversation between Sergeant Harris (posing as Romig)

and Appellant, they arranged to have Appellant deliver the drugs to Romig’s

residence. Once Appellant arrived at the residence, he sent a text message

to Romig stating that he was outside.

       At that same time, the surveillance units working with Sergeant Harris

informed him that a Toyota Camry had pulled up at the residence. Appellant

exited the passenger side of the Camry, operated by his brother Michael

Tiburcio (“co-defendant”), and started to walk up onto the porch of Romig’s

residence. He was then taken into custody. The Narcotics Team recovered

from Appellant’s person $818.00 in U.S. currency, two cellular telephones,



____________________________________________


2
  Unless otherwise noted, these facts are taken from the Trial Court
Pa.R.A.P.1925(a) Opinion, 12/8/16, at 16–18.



                                           -2-
J-S37006-17



and a sandwich bag containing a bundle of 10 heroin packets and another

bundle of 9 heroin packets.

     The Narcotics Team instructed the co-defendant to exit the Camry. A

subsequent search of the co-defendant led to the recovery of a plastic

sandwich bag containing 41 packets of crack cocaine, $296.00 in U.S.

currency, a chunk of bulk cocaine and one packet of powder cocaine.

Following the administration of Miranda warnings, the co-defendant directed

the Narcotics Team to a small change drawer to the left of the steering

wheel in the Camry containing 15 additional packets of heroin.           The

Narcotics Team also recovered the co-defendant’s cellular phone from inside

of the Camry.   The co-defendant admitted to Detective George Taveras of

the Berks County District Attorney’s Office that he was “willing to cooperate

with law enforcement,” “he was doing this to get by,” “times were tough,”

and that “this was a very small amount” and he can do “bigger things.”

     The Narcotics Team eventually charged Appellant with the above-

mentioned crimes.    Appellant’s case proceeded to a jury trial, following

which he was convicted of two counts of delivery of a heroin, PWID,

conspiracy to commit PWID, three counts of criminal use of a communication

facility, three counts of possession of drug paraphernalia, and three counts

of possession of heroin.      On August 9, 2016, the trial court sentenced

Appellant to an aggregate term of 11 to 60 years’ imprisonment. On August

19, 2016, Appellant filed post-sentence motions.    On September 1, 2016,

the trial court denied Appellant’s motion. Appellant timely appealed to this

                                     -3-
J-S37006-17



Court.     The trial court ordered Appellant to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal.            Appellant complied.   In

response, the trial court issued a Pa.R.A.P. 1925(a) opinion.

       On appeal, Appellant raises three issues for our review:

       [I.] Did the trial [court] err in allowing the Commonwealth to
       present an expert witness who was part of the arrest team,
       when the Commonwealth never disclosed the expert to the
       defense before trial and the facts of the case did not warrant the
       need for expert testimony?

       [II.] Did the Commonwealth fail to present evidence to support a
       conviction of conspiracy?

       [III.] Is the sentence of each count in athe [sic] aggravated
       range and to the maximum possible term and run consecutively,
       illegal?

Appellant’s Brief at 5 (unnecessary capitalizations omitted).3

       After careful review of the record and the relevant case law, we

conclude that the trial court accurately and thoroughly addressed Appellant’s

first two issues on appeal.          See Trial Court Opinion, 12/8/16, at 9-19.

Accordingly, we affirm the trial court’s August 9, 2016 judgment of


____________________________________________


3
   Appellant’s third issue implicates only the discretionary aspects of
sentencing. As the Commonwealth points out, Appellant has failed to
include a Pa.R.A.P. 2119(f) statement in his brief in support of his
discretionary aspects of sentencing challenge. It is settled that “[a] failure
to include the Rule 2119(f) statement does not automatically waive an
appellant’s argument,” unless the appellee, i.e., the Commonwealth, objects
to such omission. Commonwealth v. Roser, 914 A.2d 447, 457 (Pa.
Super. 2006), appeal denied, 927 A.2d 624 (Pa. 2007). Instantly, the
Commonwealth has objected to the absence of the Rule 2119(f) statement
in Appellant’s brief. See Commonwealth’s Brief at 18-19. Accordingly, we
deem Appellant’s sentencing issue waived.



                                           -4-
J-S37006-17



sentence.   We further direct that a copy of the trial court’s December 8,

2016 opinion be attached to any future filings in this case.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2017




                                     -5-
Circulated 07/31/2017 11:15 AM